Citation Nr: 0901290	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The May 2005 rating decision denied the veteran's claims of 
entitlement to service connection for: fibromyalgia; 
hemorrhoids; Restless Leg Syndrome; Barrett's Esophagus 
disease; degenerative joint disease; Raynaud's Phenomenon; 
seizures; chronic liver disease; a low back condition; PTSD; 
psychosis, panic attacks and anxiety; alcohol abuse; 
hepatitis C, to include as due to undiagnosed illness; lupus 
erythematosus, to include as due to undiagnosed illness; 
irritable bowel syndrome, to include as due to undiagnosed 
illness; depression, to include as due to undiagnosed 
illness; chronic pain syndrome and chronic fatigue syndrome, 
to include as due to undiagnosed illness; bipolar disorder, 
to include as due to undiagnosed illness; sleep disorder, to 
include as due to undiagnosed illness; Von Willebrand's 
disease, to include as due to undiagnosed illness; chronic 
headaches, to include as due to undiagnosed illness; 
tachycardia, to include as due to undiagnosed illness; weight 
fluctuations, to include as due to undiagnosed illness; dry 
eyes, to include as due to undiagnosed illness; nose bleeds 
and nasal ulcerations, to include as due to undiagnosed 
illness; hair loss, to include as due to undiagnosed illness; 
weakness and dizziness, to include as due to undiagnosed 
illness; hoarseness, to include as due to undiagnosed 
illness; shortness of breath, to include as due to 
undiagnosed illness; sun sensitivity, to include as due to 
undiagnosed illness; difficult and frequent urination, to 
include as due to undiagnosed illness; memory loss, anger 
issues and poor concentration, to include as due to 
undiagnosed illness; and night sweats and fevers, to include 
as due to undiagnosed illness.

In November 2005, the veteran submitted a notice of 
disagreement with the May 2005 rating decision concerning the 
issues of entitlement to service connection for: 
fibromyalgia; hemorrhoids; PTSD; alcohol abuse; lupus 
erythematosus, to include as due to undiagnosed illness; 
irritable bowel syndrome, to include as due to undiagnosed 
illness; and memory loss, anger issues and poor 
concentration, to include as due to undiagnosed illness.  The 
RO issued a statement of the case in February 2006 and the 
veteran perfected his appeal in April 2006.  On his VA Form 
9, the veteran indicated that he wished only to appeal the 
issue of entitlement to service connection for PTSD.  Thus, 
the remaining six issues are not in appellate status and will 
not be addressed any further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal [VA Form 9] 
after a statement of the case is issued by VA].

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his April 2006 substantive appeal he declined the option of 
testifying at a personal hearing.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible, verifying evidence of the veteran's 
stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The Board 
notes that 38 C.F.R. § 3.159 was recently revised, effective 
as of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23, 353-
23, 356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Despite this change in the regulation, the January 
2005 notice letter informed the veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in March 2006 informed the veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  However, as the veteran's claim fails 
for lack of verification of an in-service stressor, his 
current medical state is not in question.  As the VA medical 
records cannot provide verification of an in-service event, 
there is no prejudice in proceeding.  

Regardless of the RO's April 2006 letter to the veteran 
asking for specificity regarding his alleged in-service 
stressor, the veteran has failed to respond.  The veteran has 
not provided any information, particularly events and dates, 
specific enough to allow for verification of his stressor.  
The duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
the duty to assist is satisfied on this point. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

II.  The Merits of the Claim

The veteran alleges that he currently suffers from PTSD that 
is the result of his time in active duty service.  He stated 
that his stressors are classified.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2008).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  See Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

The veteran has numerous diagnoses of PTSD.  The disorder is 
attributed to the veteran's service in the Gulf War.  
However, "[j]ust because a physician or other health 
professional accepted appellant's description of his Vietnam 
experiences as credible and diagnosed appellant as suffering 
from PTSD does not mean the [Board is] required to grant 
service connection for PTSD."  See Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  A finding that the veteran 
engaged in combat with the enemy during active service, or 
independent evidence which confirms his account of in-service 
stressors is necessary to establish service connection for 
PTSD. 

The veteran has not reported any specific stressors that took 
place during his time in service.  He stated that he was 
deployed to the United Kingdom for two years and due to his 
security clearance, he was unable to further disclose any 
specific information.  See veteran's statement, February 11, 
2005.  The Board is not required to accept a veteran's 
uncorroborated, nonspecific account of his active service 
experiences.  See Swann v. Brown, 5 Vet.  App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that:

"[w]here it is determined, through 
recognized military  citations or other 
supportive evidence, that the veteran  
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with the circumstances, 
conditions, or hardships of [combat] 
service.'"

See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the veteran was engaged in combat with the enemy.  See 
Zarycki, supra.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does not 
mean that he himself engaged in combat with the enemy.  Id.  
Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  No single 
item of evidence is determinative, and VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence.  Id.  The claimant's assertions 
that he engaged in combat with the enemy are not ignored, but 
are evaluated along with the other evidence of record.  Id.  
However, the claimant's assertions that he "engaged in 
combat with the enemy" are not sufficient, by themselves, to 
establish this fact.

The record does not support a finding that the veteran was in 
combat.  The veteran is not the recipient of an award or 
citation that indicates that he was in combat in the Gulf 
War.  Review of the veteran's personnel records does not 
indicate combat experience.  The veteran's records indicate 
that he was a rifleman and a guard during his time in 
service.

The RO has, on several occasions, requested more detailed 
information about the veteran's experiences.  The veteran has 
not responded.  As a result, the Board is left with only the 
veteran's service personnel records, which record only that 
he was a guard and a rifleman with no combat experience.

The Board is cognizant of the case of Pentecost v. Principi, 
16 Vet. App. 124 (2002), wherein the Court reversed the 
Board's denial of a claim for service connection for PTSD on 
the basis of an unconfirmed in-service stressor.  However, in 
Pentecost, the claimant submitted evidence that his unit was 
subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The facts in this case are 
distinguishable because there is no independent evidence that 
the veteran engaged in combat.  VA has been unable to obtain 
additional information regarding the veteran's alleged 
stressor, as the veteran has never identified a particular 
time period or situation as a stressor that could be 
verified.  

The only evidence of record that the veteran engaged in 
combat with the enemy is his own testimony.  The Board finds 
that the veteran did not engage in combat with the enemy.  
See VAOPGCPREC 12-99.  Concordantly, the Board also finds 
that the preponderance of the evidence is against 
verification of combat as the veteran's claimed stressor.

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that an alleged stressor occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  See Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  As noted above however, 
the veteran has failed to provide any specific information 
that could qualify as a stressor.  As indicated above, the 
duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood, 
supra.

In short, the Board finds that the preponderance of the 
evidence is against verification of the veteran's stressor.  
The law requires verification; therefore the claim for 
service connection for PTSD is denied.  See 38 C.F.R. § 
3.304(f) (2008).  As the claim fails for lack of a credible, 
verified stressor, further inquiry into a nexus between the 
PTSD and the stressor is moot.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  See Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


